EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of November 12, 2021, which amendment has been ENTERED.

The drawings of January 28, 2019 are hereby accepted as FORMAL.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All rejections of record as set forth in the office action of August 12, 2021 have been overcome by the amendment of November 12, 2021, and by the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
The text of independent claim 1 as newly-amended is as follows:
a processing unit; and a communication device, wherein the processing unit is configured to: determine based on the first weather data whether a first guided missile or a second guided missile is launched as the guided missile;[[,]] and generate a launching instruction signal the determined guided missile wherein the communication device is configured to output the launching instruction signal, wherein the first guided missile detects the target by a first seeker performing a first method, and wherein the second guided missile detects the target by a second seeker performing a second method different from the first method .”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended is as follows:
comprising a processing unit and a communication device; wherein the processing unit is configured to determine based on the first weather data whether a first guided missile or a second guided missile is launched as the guided missile; and generate a launching instruction signal the determined guided missile wherein the communication device is configured to output the launch instruction signal, wherein the first guided missile detects the target by a first seeker performing a 8first method, and wherein the second guided missile detects the target by a second seeker performing a second method different from the first method; signal.”  (Bold added).
Regarding independent claim 11 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 13 as newly-amended is as follows:
“13. (Currently Amended) A command control method comprising: calculating by a processing unit a predicted intercept point of a target to be shot down and a guided missile to shoot down the target; acquiring by a processing unit a first weather data of the predicted intercept point; determining by a processing unit based on the first weather data whether a first guided missile or a second guided missile is launched as the guided missile; and generating a launching instruction signal so as to launch the determined guided 9missile wherein the first guided missile detects the target by a first seeker performing a first method, and wherein the second guided missile detects the target by a second seeker performing a second method different from the first method .”  (Bold added).
As for independent claim 13 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 14 as newly-amended is as follows:
“14. (Currently Amended) A non-transitory functions of: calculating a predicted intercept point of a target to be shot down and a guided missile to shoot down the target; acquiring a first weather data of the predicted intercept point; and generating a launching instruction so as to launch one of a first guided missile and a second guided missile as the guided missile based on first weather data, wherein the first guided missile detects the target by a first seeker performing a first method, and wherein the second guided missile detects the target by a second seeker performing a second method different from the first method .”  (Bold added).
With respect to independent claim 14 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648